Citation Nr: 1548750	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-24 692	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to increases in the disability ratings for thoracolumbar spondylosis, currently assigned 'staged' ratings of 20 percent prior to May 19, 2009, and 40 percent from that date.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for coronary artery disease.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1960 to September 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision and an October 2009 rating decision (on the thoracolumbar spine issue) by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal originally included the additional issue of entitlement to service connection for a cervical spine disability.  However, that issue was entirely resolved by an August 2011 RO rating decision that granted service connection for the claimed cervical spine disability, and that matter is no longer in appellate status.

The Veteran's surviving spouse recently filed a VA Form 21-534EZ in November 2015, applying for Dependency and Indemnity Compensation (DIC).  Significantly, a claim for death pension, compensation, or DIC by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c).  See also 38 C.F.R. § 3.152(b)(1) (A claim by a surviving spouse for compensation or DIC will also be considered to be a claim for death pension and accrued benefits).  Additionally, however, the same form may also be deemed to make a request to substitute for the Veteran and continue pursuit of his pending appeals.

Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), added 38 U.S.C.A. § 5121A, substitution in case of death of claimant, which provides, in part, that if a claimant dies while a claim or appeal is pending, substitution of claimants is permitted.  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death.  An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary; VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant.

Receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  Therefore, the November 2015 filing of a VA Form 21-534 is considered a pending request for substitution as well as a request for accrued benefits and service connection for the cause of death.  38 C.F.R. § 3.1010(c)(2).  The question of whether a substitution for the Veteran as the appellant may be established has not been formally addressed by the RO, as of this time.  Such a determination by the RO is required before the Board may proceed with recognition of any substitution for the Veteran.  See 38 C.F.R. § 3.1010(e) (effective October 6, 2014) ("the agency of original jurisdiction will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board of Veterans' Appeals).  The RO must provide written notification of the granting or denial of a request to substitute to the person who filed the request, together with notice in accordance with § 3.103(b)(1).  See 38 C.F.R. § 3.1010(e)(1).  A recent Court case has held that VA must comply with its own procedures related to applications for substituted claims.  Reliford v. McDonald, 27 Vet. App. 297 (2015).

The Board notes that very recently, the RO issued a November 2015 rating decision awarding service connection for the cause of the Veteran's death and establishing entitlement to Dependents' Educational Assistance.  On the same day, an internal RO 'deferred rating decision' indicates that the RO is currently planning "to process accrued as appeal substitution claim, and notify claimant that their claim for accrued benefits will be processed by the HRO...."  The final RO determination resolving this matter remains to be completed.  The Board notes that the distinction between the two types of adjudication (substituted claimant vs. accrued benefits) is significant in that the record in a substitution claim is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence (unlike an accrued benefits claim).  38 U.S.C.A. § 5121A.  Thus, it may be more favorable for a claimant to proceed on a substitution basis.  A clear determination by to RO on whether the surviving spouse is pursuing the claims as a substitute for the Veteran or on an accrued benefits basis is required.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits).

The issue of determining and resolving the request for substitution or pursuit of claims for accrued benefits has been raised by the record in a November 2015 filing of a VA Form 21-534, but has not been resolved by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT
 
1.  The Veteran in this case served on active duty from October 1960 to September 1963.

2.  In October 2015, the VA was notified that the Veteran died in October 2015, before a decision by the Board was promulgated on the appeal.


CONCLUSION OF LAW
 
Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014); 38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014); 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014); 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014); 38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed due to the Veteran's death.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


